department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax_exempt_and_government_entities_division number release date date uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 exemption under sec_501 remains in effect along with your form_990 filing_requirements your we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions f you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date legend b name of state c name of show d name of breed f date g name of association h name of association j name of show k name of show dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion with respect to your tax-exempt status is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons explained below facts you were incorporated as g under the laws of the state of bon f you were granted exemption under sec_101 of the revenue act of in subsequently this was changed to exemption under sec_501 of the code you filed an amendment to your articles of incorporation to change your name from g to h your current name your purposes as stated in your articles of incorporation in pertinent part are to foster promote and extend the use and breeding of and dealing in d in the state of b and elsewhere by yourmembers and others and to afford your members social fraternal literary and benevolent aid and assistance in so doing your bylaws and your response regarding your activities indicate your objectives and purposes are to provide a sound base from which to direct a program of member education promotion public relations and information in addition you maintain general dairy industry acceptance of registered d as a result of the breed’s genetic and economic contributions through participation in d breed improvement programs you encourage each member to adopt effective techniques in advertising and merchandising and in doing so promote the breed you also state you support effective legislation and the enforcement of laws regarding eradication of contagious bovine diseases you also encourage club members to actively support their local milk marketing agencies and effective national programs of dairy marketing and research you state your purpose has been in effect since and has been applied in a consistent manner since then you confirm your purpose and activities have never been changed the activity has consistently promoted the d breed since and the entire breed is equally promoted throughout the northeast with concentration in b state your mission statement is to promote the d breed for the economic and social benefit of junior and senior members you are a membership_organization and the membership is open to any individual firm partnership or corporation interested in or engaged in the d breeding in b any individual under years of age as of january of the current_year who is interested in d may become a junior member those who are over years of age are referred to as senior members membership fees are dollar_figure per year if a member has d as milking animals they are charged one dollar per head with a cap of dollar_figure if someone would simply like to subscribe to the magazine which is rare they can pay dollar_figure per year addition you also have associate members who pay the same fee as regular members but do not have voting privileges however they can register and transfer animals at member rates without joining the association junior members pay a discounted membership fee in in exchange for the dues a member receives a monthly subscription to your magazine the general_public may subscribe only for the magazine without becoming a member and just pay for the magazine your magazine is used to promote the breed through articles and directly related advertising members receive discounted subscription to several magazines related to the d breed members are eligible to get awards for breeding and also can market cattle through a number of state sponsored sales as well make use of your private treaty connections members can also advertise and sell their breed through your magazine the advertising rate card shows the various sizes and rates charged in addition they have voting rights in the county and state organizations you provide scholarships and financial aid for educational_purposes to junior members attending an accredited college who pursue a career in your industry or an industry related field the scholarship program is publicized on your website and through 4-h leaders you hold several exhibitions and conventions such as an annual k exhibition annual senior and junior d conventions and an annual all-breeds convention your exhibitions follow c’s code of ethics guidelines you promote the d breed and provide awards to breeders by sponsoring the annual k exhibition show and the j the purpose of the j is to stimulate interest in the breeding and exhibiting of outstanding registered d’s active master breeder and retired master breeder awards are given to the current or retired member who exemplifies the standards and goals of breeding registered d’s the k is an event where members and an exhibitor registers his or her animals for competition exhibition or sale for a fee each april you host four days of all dairy breed shows and sales last year animals were shown and were sold you are responsible for all costs of the k and the money comes from entry fees and sponsorships your monthly magazine indicates you aid your membership in promoting and merchandising registered d as well as cultivating ideas and participation amongst your members editorial content is focused on supporting the perpetuation of the highest breed standards and reporting on modern dairy herd management regional and national shows sales and other related d and dairy industry events are reported advertising is usually provided to various customers farm related businesses and farmers who want to promote their goods and services the advertisers are all related to farm related ventures that promote the d breed you conduct a breeder recognition program and present awards to members who exemplify the standards and goals of breeding registered d’s and to recognize the significant accomplishments of young registered d breeders you participate in farm days a youth show fair a showmanship contest an open show dairy day fair a world dairy expo a harvest sale and a national junior show these fairs or events are organized by other organizations you attend the annual state convention and the annual national convention your activities include dairy day judging dairy bowl club sales tours exchanges movie night floats local shows spring fall or awards banquets and summer picnic you maintain a registry of the breed for members and a breeder directory you maintain a website to promote the activities and interests of your members and prospective members and breeders you provide scholarships to junior members attending or admitting at an accredited college who pursue a career in the industry or in an industry related field you formed several committees including a membership committee a breed improvement and education committee a sales committee a publications committee a show committee a k coordinating committee milk and legislative committee and an animal health and welfare committee you state that you will support effective legislation and the enforcement of laws regarding eradication of contagious bovine diseases you are also affiliated with the national organization which is exempt under sec_501 of the code a portion of the dues you collect from your members are paid to the national organization based on financial data you provided for fiscal_year of your income comes from advertising revenue and another comes from membership fees another comes from show income and subscriptions to your magazine approximately another comes from commissions contributions make up a little over of your total revenue breed improvement magazine publishing and other breed related expenses amount for of your total expenses and personnel and administrative expenses such as salaries payroll and office expenses make up of your total expenses breed promotion you spend of time to promote your activities while five percent of time is spent on charitable activities you state of funds promote your activities and one percent of funds are used for charitable purposes such as scholarships law sec_501 of the code provides that organizations described in sec_501 shall be exempt under this subtitle sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in revrul_66_179 1966_1_cb_139 an organization that was incorporated as a nonprofit organization for the purposes of instructing the public on horticultural subjects and stimulating interest in the beautification of the geographic area qualified for exemption under sec_501 in furtherance of these purposes the organization maintains and operates a free library of materials on horticulture and allied subjects instructs the public on correct gardening procedures and conservation of trees and plants by means of radio television and lecture programs holds public flower shows of a noncommercial nature at which new varieties of plants and flowers are exhibited makes awards to children for achievements in gardening encourages roadside beautification and civic planting and makes awards for civic_achievement in conservation and horticulture in better business bureau v united_states 326_us_278 the court held that an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if nature this is true regardless of the number or importance of the organization's charitable purposes it has a single non-charitable purpose that is substantial in in 74_tc_396 the court stated that the church failed to show that it successfully segregated the clearly social and political aspects of its supper club meetings and its publication from its purpose to further the doctrine_of ethical egoism as the church operated for social and political purposes to more than an insubstantial degree it fails to qualify for exemption under sec_501 of the code the court stated that an organization will not qualify for exemption if a non-exempt activity is more than an insubstantial part of its overall activities or if an activity has more than an insubstantial non-exempt purpose the court explained that clearly the regulations and cases contemplate that a single activity may be carried on for more than one purpose if a substantial secondary purpose is not an exempt one qualification under sec_501 will be denied in st louis science fiction limited v commissioner 49_tcm_1126 the tax_court held that a science fiction society failed to qualify for tax-exempt status under sec_501 of the code although many of the organization’s functions at its annual conventions the organization’s principal activity were educational its overall agenda was not exclusively educational a substantial portion of convention affairs were social and recreational in nature in manning association v commissioner of internal revenue 93_tc_596 the court found that an association that was operated for exempt educational activities based largely upon a historic manning homestead and historic artifacts was not exempt under sec_501 of the code because the association's operations were also conducted for the benefit of members of the manning family a nonexempt purpose that was found to be substantial in nature the court stated that even in the presence of some activities that were truly motivated by exempt purposes the concomitant presence of substantial non-exempt purposes destroy ed the exemption application of law you are not described in sec_501 of the code because you are not organized and operated exclusively for charitable or educational_purposes organizational_test your articles of incorporation do not contain the requisite purpose and dissolution provisions of sec_501 of the code your articles of incorporation contain purposes that are broader than the purposes specified in sec_501 and sec_1_501_c_3_-1 of the regulations your purposes are to foster promote and extend the use and breeding of and dealing in d in the state of b and elsewhere operational_test although you do conduct some charitable and educational activities these activities constitute a very minimal percentage of your operations your exclusive activity is the promotion and improvement of the breed d for the economic and social benefit of your members your members are all registered breed d owners and you encourage them to adopt effective techniques in advertising and merchandising and promoting the breed dairy industry acceptance of registered d encouraging and promoting the breed and supporting local milk marketing agencies are not activities that are described in sec_501 of the code therefore you are not described on sec_1 c - c of the income_tax regulations maintaining general you are not like the organization in revrul_66_179 that qualified under c your exclusive purpose is the promotion of the breed d your charitable or educational activities are insubstantial in nature like the organization in better business bureau v united_states supra you have a substantial non-exempt purpose of promoting breed d you are like the organization in first libertarian church v commissioner of internal revenue supra and st louis science fiction limited v commissioner supra because your exclusive purpose is the promotion exhibition and marketing of breed d and not exclusively charitable and educational in fact the exhibitions and conventions are for the promotion of the breed and venues for members to sell their herd your magazine provides only information about the breed of animal and advertisement of members’ businesses your website maintains information about the breeder directory and the registry of the breed by allowing your members to advertise and sell their livestock on your magazine you are also operating for the private benefit of your members and therefore similar to the organization in manning association v commissioner of internal revenue supra applicant’s position you indicate you are already a c organization you are not interested in becoming anything other than a c entity for b state purposes you state b state will not give you any sales_tax relief unless you are a 501_c_3_organization because of the education and nature of your organization you feel you have grounds to be considered under c you emphasize your purpose has been in effect since and has been applied in a consistent manner since then you also provide that percent of time and other resources of your organization are devoted to the promotion of d breed and five percent of the time involves charitable activities or one percent of the funds are provided to charitable purposes such as a scholarship program you provide that most of your purpose centers on educating your members and the general_public on the d breed by offering information about rearing feeding and management of livestock or similar pursuits you further claim that you promote and educate the general_public through your magazine efforts as the magazine is solely pertaining to the d breed service response to applicant’s position regardless of your claims that your magazine and activities further educational_purposes and your scholarship program furthers charitable purpose of sec_501 the facts show that your exhibitions and only an insubstantial part of your activities are educational or charitable conventions are for the promotion of a particular breed namely breed d your magazine provides an opportunity for your members to advertise and sell their registered d’s activities and purposes are not those that are described in sec_501 of the code these your magazine was established in to assist your members in promoting and merchandising registered d breeds and supporting the perpetuation of highest breed standards you are a membership_organization made up of members who own the d breed for their economic and social benefit your activities are exclusively focused on the breeding showing and sales of the d breed and each year you conduct breed shows at which members registered d are shown and sold conclusion organizational base on the above we find that you are not organized and operated for exempt purposes within the meaning of sec_501 of the code specifically you do not meet the organizational_test for exemption because your organizing document does not contain the necessary c language operational you do not meet the operational_test for exemption since your activities purpose is the promoting showing and sale of the d breed on behalf of your members majority of whom are owners of the d breed sec_501 of the code accordingly we conclude you do not qualify for exemption under you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication
